— Order and judgment (one paper), Supreme Court, New York County (Harold Baer, Jr., J.), entered July 5, 1991, which granted defendant managing agent’s motion pursuant to CPLR 4404 (a) to set aside the verdict in favor of plaintiff as against it, and dismissed the complaint, unanimously affirmed, without costs. Appeal from the order of the same court and Justice entered May 10, 1991, which granted the aforesaid motion to set aside the verdict, unanimously dismissed as subsumed in the appeal from the order and judgment, without costs.
We agree with the IAS Court that there was no rational process by which the jury could have reached a verdict finding negligence on the part of defendant managing agent but not defendant hotel, inasmuch as all of the evidence concerned the hotel’s responsibilities and activities, and failed to demonstrate the scope and extent of the duties assumed by defendant managing agent with respect to maintenance of the premises (see, Jones v Park Realty [appeal No. 2], 168 AD2d 945, affd 79 NY2d 795). There being no such proof, the verdict against the agent was properly set aside. Plaintiff’s other *356points are not preserved for appellate review. Concur — Sullivan, J. P., Milonas, Ellerin and Rubin, JJ.